Citation Nr: 0839775	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-03 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

Resolving all reasonable doubt in his favor, the veteran's 
hypertension had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have 
been met.  38 U.S.C.A. §§ 1110, 1112, 1133, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for 
hypertension, which represents a complete grant of the 
benefit sought on appeal.  Thus, no discussion of VA's duty 
to notify and assist is necessary.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that he was diagnosed with hypertension 
at separation but was released from active duty after 
acknowledging he had the condition and agreeing to seek 
treatment once he was home.  The veteran contends that he 
sought treatment within one week of arriving home.

In 2006 correspondence, the veteran's wife stated that she 
had been married to the veteran since January 1968.  She 
related that at discharge in 1967, he was treated with 
diuretics by R.B.H., M.D., in Fairmont, West Virginia.  In 
1968, he was treated with the same type of medication by Dr. 
G. in Girard, Ohio.  She gave a similarly detailed history of 
the veteran's subsequent treatment, providers and dates.  The 
veteran relates that he tried to obtain his medical records 
from Dr. R.B.H.'s son but they had been destroyed.  

The service medical records are negative for complaints, 
symptoms, findings or diagnoses of hypertension.  The 
earliest post-service medical record consists of an August 
1971 private treatment report that shows a blood pressure 
reading of 142/90.  Such a reading reflects hypertension for 
VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1).  Additional private blood pressure readings from 
this physician also reflect hypertension.  The Board finds 
that these medical records support the contentions of the 
veteran and his wife.  While not dated during the one-year 
period following his separation from active duty, these 
records substantially corroborate the veteran's testimony of 
hypertension since 1967.

The report of a March 1985 consultation by a private 
cardiologist relates that the veteran reported being 
hypertensive for about 18 years.  This report, which places 
the onset of the veteran's hypertension in 1967 (the year of 
his separation from service), also corroborates the 
contentions of the veteran and his wife.  The Board finds it 
significant that the veteran related this 18-year history for 
the purpose of obtaining medical treatment, more than two 
decades before his current VA claim.  

The Board acknowledges that the report of a May 2007 VA 
examination states that it is more likely than not that the 
veteran's hypertension was post-service in origin because 
there was no medical evidence showing that the veteran had 
hypertension in service.  The veteran's credible testimony, 
however, is consistent with account contained in the March 
1985 report.  Thus, the Board finds that the testimony by the 
veteran and his wife, along with the August 1971 and March 
1985 private medical records, shows that it is at least as 
likely as not that the veteran had hypertension to a 
compensable degree within one year of separation from active 
duty.  Therefore, giving the veteran the benefit of the 
doubt, service connection for hypertension is warranted.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


